DETAILED ACTION
This Office action is in response to original application filed 02/17/2020.
Claims 1-9 are pending. Claims 1-9 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-9 are directed towards a method and have been reviewed.
Claims 1-9 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., U.S. Patent Application Publication No. 2011/0119600 (hereinafter Liu 600) in view of Shelby, III, U.S. Patent No. 8,117,240 (published February 14, 2012; hereinafter Shelby, III).


claim 1, Liu 600 teaches:
A method of emulating a mobile device in a file system of a computer for file transmission, comprising: (Liu 600 ¶ 0008: establishing a local connection between the mobile device and the user device … providing the home web page to the web browser by the web server in response to the HTTP request, wherein the home web page provides access to the mobile device and facilitates management of the mobile device; FIG. 6, ¶ 0036: a photo listing section 602 can be provided to manage photos in albums; ¶ 0037: a user device with a Windows web browser leverages Windows drag and drop WebDAV features such that a user can be presented with a standard Window Explorer file browser window (similar to what is seen on a personal computer when a user clicks on the "C:" drive or a network mapped drive in "My Computer").)
enabling a first application program stored in the computer and a second application program stored in the mobile device to be running respectively; (Liu 600 ¶ 0025-0027: the auto-launch application and/or the local connectivity tool can be downloaded to the user device 104 [relevant to claimed 'computer'] from the mobile device 102 upon a first connection between the two devices; see also FIGs. 8, ¶ 0044: Here it is assumed that both the user device and the mobile device support a USB composite mode, and the mobile device includes a USB composite mode called "PC tools" which is enabled [relevant to functionality on the claimed 'mobile device' and 'running respectively'])
building a first connection between the computer and the mobile device; (Liu 600 ABST: The method includes establishing a local connection between the mobile device and the user device; FIG. 1, ¶ 0014: content or operation of the mobile device 102 can be managed using the user device 104 which displays one or more web pages 110 from the mobile device 102; ¶ 0016: The user device 104 also includes a local connectivity tool such as one or more USB drivers and a device interface having a local connection port such as a USB port for facilitating connection to the mobile device 102; ¶ 0025: the 
transmitting one or more thumbnail files of the mobile device to the computer by the mobile device based on the first connection, wherein the one or more thumbnail files correspond to one or more original files stored in the mobile device respectively; (Liu 600 FIG. 3, ¶ 0029-0030: the mobile device 102 includes one or more web pages 110 which can be served up by the web server 112; These web pages 110 allow access to the stored digital content for facilitating its management and can also provide other useful information to the user of the mobile device; FIG. 6, ¶ 0036: a photo listing section 602 can be provided to manage photos in albums. Various thumbnails of photos can be provided in a display area 604)
…a quick access shortcut … emulating the mobile device as a wireless drive connecting to the computer; (Liu 600 ¶ 0008: establishing a local connection between the mobile device and the user device … the home web page provides access to the mobile device and facilitates management of the mobile device; FIG. 6, ¶ 0036-0037: a photo listing section 602 can be provided to manage photos in albums; a user device with a Windows web browser leverages Windows drag and drop WebDAV features such that a user can be presented with a standard Window Explorer file browser window (similar to what is seen on a personal computer when a user clicks on the "C:" drive or a network mapped drive in "My Computer"). This feature allows users to easily drag and drop files to and from the mobile device, or organize various files, such as to create and edit playlists, rename files, associate photos and ring tones with various contacts, etc. Also, photographs can be browsed, edited (using simple crop, rotate, and delete commands), placed in various folders or albums)
displaying the one or more thumbnail files in the file system…  (Liu 600 FIG. 3, ¶ 0029-0030: the mobile device 102 includes one or more web pages 110 ... These web pages 110 allow access to the stored digital content for facilitating its management; FIG. 6, ¶ 0036: a photo listing section 602 can be provided to manage photos in albums. Various thumbnails of photos can be provided in a display area 604)
transmitting one of the one or more original files from the mobile device to a target directory of the computer when a second operation command of the computer is applied to a respective one of the one or more thumbnail files. (Liu 600 ¶ 0020: one or more web pages 110, including a home web page, for accessing the content and facilitating the management of the content or operation of the mobile device in order to allow a user to read, create, edit, delete, organize or otherwise manage the content or to configure mobile device settings; ¶ 0036-0037: the WebDAV protocol leverages web-based HTTP client/sever requests to allow a user to list, access, and modify files; This feature allows users to easily drag and drop files to and from the mobile device [most relevant to the claimed 'transmitting' of 'original files from the mobile device'], or organize various files, such as to create and edit playlists, rename files, associate photos and ring tones with various contacts, etc. Also, photographs can be browsed, edited (using simple crop, rotate, and delete commands), placed in various folders or albums, played as a slideshow, posted to the web, or sent with email messages [management of files, photographs, and the like is relevant to the claimed 'one or more thumbnail files,' especially in light of Liu 600 ¶ 0036, "Various thumbnails of photos can be provided in a display area 604"])
Liu 600 does not expressly disclose the bolded limitations shown below:
creating a quick access shortcut in the file system by the computer for emulating the mobile device as a wireless drive connecting to the computer;
displaying the one or more thumbnail files in the file system according to a first operation command applied to the quick access shortcut;
However, Shelby, III addresses this by teaching the following:
creating a quick access shortcut in the file system by the computer for emulating… (Shelby, III col. 4, line 57-col. 5, line 20: the Citrix Administrator creates an empty command file (.CMD extension) that is named after the application to which the end user will connect; The process continues with the Citrix Administrator emulating the production X drive environment on his local PC; col. 6, lines 31-32: After the application linker file is created, the Citrix Administrator creates the command file; col. 7, lines 7-27: The Citrix Administrator then double clicks the command file in this directory for the application with which he is working)
displaying the one or more thumbnail files in the file system according to a first operation command applied to the quick access shortcut; and (Shelby col. 5, lines 25-45: The Citrix Administrator retrieves a copy of the proper icon from the icon server and places it in the icons folder on his local PC at C:\Temp\Apps\CitrixShortCuts\Icons. After retrieving the appropriate icon, the Citrix Administrator creates the application launcher file; col. 7, lines 7-27: The Citrix Administrator then double clicks [shows a first operation command] the command file in this directory for the application with which he is working [shows quick access shortcut]. At this point, a command window should open briefly, and a shortcut will be copied to the Citrix Administrator's desktop; The Citrix Administrator should find that the shortcut points to the ICA file in the Launch folder under X:\CitrixShortCuts\Launch and also should find that the icon property points to the chosen icon under X:\CitrixShortCuts\ Icons [the shortcut and its association icon show the claimed 'one or more thumbnail files'])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to display a variety of data originating from the mobile device as in Liu 600 with the ability in Shelby, III to create linker functionality to update icons and data available at a central location as in Shelby, III.
In addition, both of the references (Liu 600 and Shelby, III) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as obtaining or synchronizing information at one device originating from a second device.
Motivation to do so would be to improve the functioning of the retrieval of data from a second device in Liu 600 with the preparation and execution of shortcuts and pointing to desired data shown in Shelby, III. Motivation to do so would also be to implement linking of infrastructure data, making managed data elements far simpler to implement, support, and scale up in an enterprise environment as seen in Shelby, III (col. 1, lines 43-55).

Regarding claim 4¸ Liu 600 in view of Shelby, III teaches all the features with respect to claim 1 including:
creating a target folder associated with the mobile device in the file system; and transferring a first file to the target folder according to a third operation command of the computer, so that the mobile device obtains the first file from the computer. (Liu 600 ¶ 0020: one or more web pages 110, including a home web page, for accessing the content and facilitating the management of the content or operation of the mobile device in order to allow a user to read, create, edit, delete, organize or otherwise manage the content or to configure mobile device settings [the plurality of actions available address a required 'third operation command']; ¶ 0036-0037: the WebDAV protocol leverages web-based HTTP client/sever requests to allow a user to list, access, and modify files; This feature allows users to easily drag and drop files to and from the mobile device [shows a 'transferring' so that 'the mobile device obtains the first file' as in the claims], or organize various files, such as to create and edit playlists [relevant to folder creation], rename files, associate photos and ring tones with various contacts, etc. Also, photographs can be browsed, edited (using simple crop, rotate, and delete commands), placed in various folders or albums [also shows transferring to a target folder], played as a slideshow, posted to the web, or sent with email messages; see also FIG. 6 allowing for a "new album" action)

Regarding claim 5¸ Liu 600 in view of Shelby, III teaches all the features with respect to claim 4 including:
creating a plurality of sub-folders in the target folder, with each [of] the plurality of sub-folders corresponding to a folder type; and storing each of a plurality of second files of the mobile device in a respective one of the plurality of sub-folders according to file types of the plurality of second files. (Liu 600 ¶ 0020: allow a user to read, create, edit, delete, organize or otherwise manage the content or to configure mobile device settings; ¶ 0036-0037: the WebDAV protocol leverages web-based HTTP client/sever requests to allow a user to list, access, and modify files; This feature allows users to easily drag and drop files to and from the mobile device, or organize various files, such as to create and edit playlists [interpreted as a claimed 'folder' but for music files], rename files, associate photos and ring tones with various contacts, etc. Also, photographs can be browsed, edited (using simple crop, rotate, and delete commands), placed [shows storing] in various folders or albums [interpreted as a claimed 'folder' but including image or photo files as evidenced by the left side of FIG. 6], played as a slideshow, posted to the web, or sent with email messages; see also FIG. 6 allowing for a "new album" action [shows creation] and how albums 1-4 are under Photos [Liu 600 is thus interpreted as contemplating sub-folder creation]; FIG. 6 also shows photos, music, and videos [Liu 600 is thus interpreted as storing according to file types])


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu 600 in view of Shelby, III in further view of Fischer, U.S. Patent Application Publication No. 2016/0004281 (hereinafter Fischer).

Regarding claim 2, Liu 600 in view of Shelby, III teaches all the features with respect to claim 1 above including:
wherein building a first connection between the computer and the mobile device comprises: the computer operating in a first mode; and (Liu 600 FIGs. 7, ¶ 0040: At a step 703, it is determined whether a USB driver is already installed on the user device ... At step 704, the mobile device emulates a USB CD-ROM drive; ¶ 0042: At step 711, the application determines whether the Quick Tool mode is enabled ... if it is, the process proceeds to a step 713. At step 713, the user device provides the assigned URL (IP address) to the mobile device)
by the mobile device, …scanning for pairing with the computer, with the mobile device operating in a second mode, so as to build the first connection. (Liu 600 FIGs. 7, ¶ 0040-0043 describe a user device [computer] being paired with a mobile device [mobile device] and different 'modes' being determined: at a step 707, the mobile device is placed in a USB LAN mode, such as called "Quick Tool"; At step 711, the application determines whether the Quick Tool mode is enabled ... if it is, the process proceeds to a step 713. At step 713, the user device provides the assigned URL (IP address) to the mobile device; ¶ 0040-0043 also shows the results of the claimed built connection: at a step 718, the auto-launch application launches the web browser with a mobile device-side hosted home web page, which presents a phone tools suite such as described above)
Liu 600 in view of Shelby, III does not expressly disclose the bolded limitations below:
advertising an equipment message within an environment by the computer, with the computer operating in a first mode;
by the mobile device, searching the environment for the equipment message by scanning for pairing with the computer,
However, Fischer addresses this by teaching the following:
advertising an equipment message within an environment by the computer, with the computer operating in a first mode; (Fischer FIGs. 2-3B, ¶ 0040: Presence of nomadic devices 53 within the vehicle may be detected by the VCS 1 by using the BLUETOOTH transceiver 15, or some other sensor of the vehicle capable of detecting the presence of nomadic devices 53; ¶ 0044: The VCS 1 may be configured to generate the one-time key 310, and provide the generated one-time key 310 to the device dock 306 [key can be considered an advertised message from the computer])
by the mobile device, searching the environment for the equipment message by scanning for pairing with the computer, with the mobile device operating in a second mode, so as to build the first connection. (Fischer ¶ 0026: Pairing a nomadic device 53 and the BLUETOOTH transceiver 15 can be instructed through a button 52 or similar input; FIG. 6, ¶ 0056: FIG. 6 illustrates an exemplary process 600 performed by the nomadic device 53 for identifying itself for association with the VCS 1 as the driver nomadic device 53; ¶ 0057: At operation 602, the nomadic device 53 connects to the VCS 1 ... the nomadic device 53 may utilize a BLUETOOTH transceiver of the nomadic device 53 to connect to the BLUETOOTH transceiver 15 of the VCS 1; see also relevant ¶ 0045: If the nomadic device 53 is detected, the device dock 306 mat be configured to provide the nomadic device 53 with the one-time key 310 [key can be considered an obtained message]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to display a variety of data originating from the mobile device as in Liu 600 as modified with the ability in Fischer to utilize keys to connect a nomadic device with a computer system.
In addition, both of the references (Liu 600 as modified and Fischer) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing the connection(s) between two computer devices.
Motivation to do so would be to improve the functioning of the retrieval of data from a second device in Liu 600 as modified with the various methods of connecting two computing devices in Fischer including with one-time keys. Motivation to do so would also be to allow a docking device’s identity to be determined as in Fischer (¶ 0017-0019).

Regarding claim 7, Liu 600 in view of Shelby, III teaches all the features with respect to claim 1 above including:
triggering the first application program of the computer and the second application program of the mobile device… (Liu 600 ¶ 0025-0027: the auto-launch application and/or the local connectivity tool can be downloaded to the user device 104 [relevant to claimed 'computer'] from the mobile device 102 upon a first connection between the two devices; see also FIGs. 8, ¶ 0044: Here it is assumed that both the user device and the mobile device support a USB composite mode, and the mobile device includes a USB composite mode called "PC tools" which is enabled)
Liu 600 in view of Shelby, III does not expressly disclose:
detecting whether the mobile device is within a range of signal strength by a BLE device in a dock which is connected to the computer via a cable; and
Liu 600 in view of Shelby, III further does not expressly disclose performing its triggering “when the BLE device of the dock determines the mobile device is located within the range of signal strength.”
However, Fischer addresses this by teaching the following:
detecting whether the mobile device is within a range of signal strength by a BLE device in a dock which is connected to the computer via a cable; and (Fischer FIGs. 3, ¶ 0034: vehicle computing system (VCS); ¶ 0042-0043 teach as claimed a mobile device within a range of signal strength: facilitate the detection of nomadic devices 53 placed within close proximity to the device dock 306 location (e.g., on the order of approximately 0-0.2 meters); the device dock 306 may make use of BLE distance measurement functionality to detect whether the nomadic device 53 is within the device dock 306; Fischer teaches in ¶ 0042-0043 as claimed a dock connected to a computer via cable: The device dock 306 may additionally be connected to the VCS 1 over a data connection. In some cases, e.g., such as for the integrated device dock 206 illustrated in FIG. 3A, the connection between the device dock 306 and the VCS 1 may be a wired connected integrated into the vehicle 31; Fischer ¶ 0045 also teaches signal strength: the device dock 306 may detect presence of the nomadic device 53 via a short -range connection such as a NFC connection or a wired connection, or by determining relative signal strength over a connection such as BLE)
triggering … the computer and … the mobile device when the BLE device of the dock determines the mobile device is located within the range of signal strength. (Fischer FIGs. 3, ¶ 0045-0047: the device dock 306 may detect presence of the nomadic device 53 via a short -range connection such as a NFC connection or a wired connection, or by determining relative signal strength over a connection such as BLE. If the nomadic device 53 is detected, the device dock 306 mat be configured to provide the nomadic device 53 with the one-time key 310. The nomadic device 53 may, in turn, provide the one-time key 310 to the VCS 1 to indicate to the VCS 1 that the nomadic device 53 should be connected to the VCS 1 as the driver device 53) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to display a variety of data originating from the mobile device as in Liu 600 as modified with the ability in Fischer to utilize keys to connect a nomadic device with a computer system.
In addition, both of the references (Liu 600 as modified and Fischer) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as managing the connection(s) between two computer devices.
Motivation to do so would be to improve the functioning of the retrieval of data from a second device in Liu 600 as modified with the various methods of connecting two computing devices in Fischer including via Bluetooth. Motivation to do so would also be to identify a more localized presence of a docking device as in Fischer (¶ 0042-0043).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu 600 in view of Shelby, III in further view of Fischer in further view of Raleigh et al., U.S. Patent Application Publication No. 2020/0045519 (published February 6, 2020; hereinafter Raleigh).

Regarding claim 3, Liu 600 in view of Shelby, III and Fischer teaches all the features with respect to claim 2 above including:
wherein transmitting the one or more thumbnail files of the mobile device to the computer by the mobile device based on the first connection comprising: exchanging network address… via the first connection by the mobile device and the computer so as to build a second connection between the mobile device and the computer; and (Liu 600 FIG. 7B, ¶ 0042: At step 711, the application determines whether the Quick Tool mode is enabled … if it is, the process proceeds to a step 713. At step 713, the user device provides the assigned URL (IP address) to the mobile device. At a step 714, the web server is started on the mobile device)
transmitting the one or more thumbnail files of the mobile device to the computer by the mobile device via the second connection, (Liu 600 FIG. 7B, ¶ 0043: then at a step 718, the auto-launch application launches the web browser with a mobile device-side hosted home web page, which presents a phone tools suite such as described above; FIG. 3, ¶ 0029-0030: the mobile device 102 includes one or more web pages 110 which can be served up by the web server 112; These web pages 110 allow access to the stored digital content for facilitating its management and can also provide other useful information to the user of the mobile device; FIG. 6, ¶ 0036: a photo listing section 602 can be provided to manage photos in albums. Various thumbnails of photos can be provided in a display area 604)
wherein a communication protocol of the second connection is different from a communication protocol of the first connection. (Liu 600 FIG. 7A, ¶ 0040 describes a wired connection: At a step 702, the mobile device is connected to the user device using a USB cable; see this in contrast against Liu 600 FIG. 7B, ¶ 0042-0043 describes a web server-based connection: At step 713, the user device provides the assigned URL (IP address) to the mobile device. At a step 714, the web server is started on the mobile device; If yes, then at a step 718, the auto-launch application launches the web browser with a mobile device-side hosted home web page)
Liu 600 in view of Shelby, III and Fischer does not expressly disclose that the exchanging is exchanging network addresses with each other.
However, Raleigh addresses this by teaching the following:
exchanging network addresses with each other via the first connection by the mobile device and the computer… (Raleigh FIGs. 291-299, ¶ 1787: the service plan purchase, activation or sign up offer API provides for an exchange of network endpoint identification information (e.g., a URL, or a network address) to enable a device agent 1001 of the mobile device 100 to present one or more screens on the UI 101 of the mobile device) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to create a web connection to display a variety of data originating from the mobile device as in Liu 600 as modified with the ability in Raleigh to use a web-based connection to allow presentation of screens on a user interface.
In addition, both of the references (Liu 600 as modified and Raleigh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as creating web-based connections and displaying desired information to a user.
Motivation to do so would be to improve the functioning of the web server initiation and the web browser display in Liu 600 as modified with the network endpoint identification information exchange and the device agent presentation of user interface screens as in Raleigh. Motivation to do so would also be to integrate additional communication capabilities to improve performance and increase flexibility in use across multiple operating environments as seen in Raleigh (¶ 1795).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu 600 in view of Shelby, III in further view of Arnold et al., U.S. Patent Application Publication No. 2021/0072870 (filed September 6, 2019; hereinafter Arnold).

Regarding claim 6, Liu 600 in view of Shelby, III teaches all the features with respect to claim 4 above including:
creating a plurality of sub-folders in the target folder, with each of the plurality of sub-folders corresponding to a folder type; (Liu 600 ¶ 0020: allow a user to read, create, edit, delete, organize or otherwise manage the content or to configure mobile device settings; ¶ 0036-0037: the WebDAV protocol leverages web-based HTTP client/sever requests to allow a user to list, access, and modify files; This feature allows users to easily drag and drop files to and from the mobile device, or organize various files, such as to create and edit playlists [interpreted as a claimed 'folder' but for music files], rename files, associate photos and ring tones with various contacts, etc. Also, photographs can be browsed, edited (using simple crop, rotate, and delete commands), placed in various folders or albums [interpreted as a claimed 'folder' but including image or photo files as evidenced by the left side of FIG. 6], played as a slideshow, posted to the web, or sent with email messages; see also FIG. 6 allowing for a "new album" action [shows creation] and how albums 1-4 are under Photos [Liu 600 is thus interpreted as contemplating sub-folder creation]; the left side of FIG. 6 also shows photos, music, and videos [shows file types])
…the folder type of one of the plurality of sub-folders… (Liu 600 ¶ 0028 describes a correlation of file type: if such content includes pictures, music and/or video files, then the auto-launch application acts to launch a corresponding appropriate application to display the pictures, play the music, and/or play the video files. Each media type can have a set of registered handlers which play or display that type of media; ¶ 0032: The mobile inbox can allow for aggregation of items into displayable groups according to such categories as incoming, outgoing, and draft, and/or can allow for aggregation into displayable groups which are organized according to type of communication (calls, voice messages, text messages, email message, etc); Liu 600 FIG. 6 contemplates albums and the like comprising photos (organized under All Photos or organized in albums), music, and videos [thus Liu 600 is interpreted as addressing folders and sub-folders, each one associated with different types of data])
…the folder type of the sub-folder to which the second file is transferred. (Liu 600 ¶ 0036-0037: This feature allows users to easily drag and drop files to and from the mobile device [shows transferring], or organize various files, such as to create and edit playlists, rename files, associate photos and ring tones with various contacts, etc. Also, photographs can be browsed, edited (using simple crop, rotate, and delete commands), placed [shows transferring] in various folders or albums, played as a slideshow, posted to the web, or sent with email messages; FIG. 6 contemplates albums and the like comprising photos (organized under All Photos or organized in albums [showing sub-folders]), music, and videos [albums can be seen to be associated with photo data, relevant to the claimed 'folder type'])
Liu 600 in view of Shelby, III does not expressly disclose:
determining whether a file type of a second file matches … when the second file is transferred to the sub-folder according to a fourth operation command of the computer; and
releasing a warning signal and rejecting the fourth operation command by the computer when the file type of the second file does not match…
However, Arnold addresses this by teaching the following:
determining whether a file type of a second file matches the … type … when the second file is transferred to the sub-folder according to a fourth operation command of the computer; and (Arnold FIG. 2A, ¶ 0047: the content management system 102 can store content items in a root folder or a sub-folder based on an indication of the storage location in the metadata received from the client device 106; ¶ 0053: the web application 110 may determine that one or more of the files has a file type or a file size that is incompatible with an upload process via the web application 110; see also ¶ 0084: For example, the client application 502 may not be able to upload content items of one or more file types)
releasing a warning signal and rejecting the fourth operation command by the computer when the file type of the second file does not match the … type… (Arnold ¶ 0053: the content management system 102 may automatically interrupt the upload process based on a setting associated with a corresponding application or capabilities of the corresponding application; the web application 110 may determine that one or more of the files has a file type or a file size that is incompatible with an upload process via the web application 110) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to display a variety of data originating from the mobile device as in Liu 600 as modified with the file upload settings of Arnold.
In addition, both of the references (Liu 600 as modified and Arnold) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as file transfer and uploading techniques.
Motivation to do so would be to improve the functioning of the retrieval of data from a second device in Liu 600 as modified with the user-established settings including file type or file size incompatibility as in Arnold. Motivation to do so would also be to improve computing and storage efficiencies of storage devices that implement remote content storage/synchronization as seen in Arnold (¶ 0027).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu 600 in view of Shelby, III in further view of von Muhlen et al., U.S. Patent Application Publication No. 2016/0291856 (hereinafter von Muhlen).

Regarding claim 8, Liu 600 in view of Shelby, III teaches all the features with respect to claim 1 above but does not expressly disclose:
marking one of the one or more thumbnail files as offline when the original file in the mobile device corresponding to the thumbnail file is not fully synchronized in the computer due to a failure of the first connection between the computer and the mobile device.
However, von Muhlen teaches:
marking one of the one or more thumbnail files as offline when the original file in the mobile device corresponding to the thumbnail file is not fully synchronized in the computer due to a failure of the first connection between the computer and the mobile device. (von Muhlen FIG. 1 teaches clients 1-n 102-104 and content item server 118; see von Muhlen FIG. 4A, ¶ 0103-0106, ¶ 0103 teaches the claimed being 'not fully synchronized': One configuration status icon represents that the contents of the content item folder are currently configured for cloud-access only. That is, the contents of the content item folder is not stored locally at the client 102; a cloud icon appears in conjunction with the "Accounting" content item folder 410A to indicate that the contents of that content item folder are not stored locally at the client 102; ¶ 0105 describes teachings relevant to the claimed 'failure of the first connection': there may be brief periods of time between synchronization operations in which the content item folder or the content item at the client 108 is out-of-sync with respect to the current content item folder or the content item at the cloud system 108) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to display a variety of data originating from the mobile device as in Liu 600 as modified with the ability in von Muhlen to indicate synchronization status.
In addition, both of the references (Liu 600 as modified and von Muhlen) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as displaying files being synchronized to a user device.
Motivation to do so would be to improve the functioning of the retrieval of data from a second device in Liu 600 as modified with the various synchronization configuration status icons in von Muhlen. Motivation to do so would also be to allow a user to quickly discern whether the contents of a corresponding content item folder is available for offline access at the client as seen in von Muhlen (¶ 0104).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu 600 in view of Shelby, III in further view of Kadoda, U.S. Patent Application Publication No. 2015/0363459 (hereinafter Kadoda).

Regarding claim 9, Liu 600 in view of Shelby, III teaches all the features with respect to claim 1 above but does not expressly disclose:
sending a file list to the computer by the mobile device;
determining whether any of the one or more original file[s] has already existed in the computer with the file list by the computer; and
updating status of the one or more thumbnail files by the computer.
However, Kadoda teaches:
sending a file list to the computer by the mobile device; (Kadoda FIGs. 9-10, ¶ 0075-0079: the acquiring part 111 requests the server 2 to provide the attribute data of each file stored in a synchronization folder on the server 2, that is, the attribute data of each file stored in the basic attribute table 221 and the detailed attribute table 222)
determining whether any of the one or more original file[s] has already existed in the computer with the file list by the computer; and (Kadoda FIG. 12, ¶ 0094-0096: Next, if it is determined as a result of step Sd1 that the file addition flag is not set to "1" (step Sd1: NO), the icon image generator 114 determines for the file of interest whether its real file is stored in the memory 12 (step Sd3); In step Sd4, the icon image generator 114 determines for the file of interest whether the real file update flag is set to "1"; In step Sd5, the icon image generator 114 determines for the file of interest whether the attribute data update flag is set to "1")
updating status of the one or more thumbnail files by the computer. (Kadoda FIG. 12, ¶ 0096: If it is determined as a result of this process that the attribute data update flag is set to "1" (step Sd5: YES), the icon image generator 114 generates an image of an icon in the form illustrated in FIG. 14B (step Sd6); FIG. 14B, ¶ 0097: The icon in the form illustrated in FIG. 14B has a rectangular solid outline resembling an actual icon. The solid outline of the icon indicates that the real file corresponding to this icon has already been synchronized on the client terminal 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the functioning of the connection between the mobile device and the user device to display a variety of data originating from the mobile device as in Liu 600 as modified with the ability in Kadoda to indicate synchronization status.
In addition, both of the references (Liu 600 as modified and Kadoda) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as displaying files being synchronized to a user device.
Motivation to do so would be to improve the functioning of the retrieval of data from a second device in Liu 600 as modified with the various synchronization status icons in Kadoda. Motivation to do so would also be to notify a user of desirable information during data synchronization as seen in Kadoda (¶ 0033-0036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        March 24, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164